Citation Nr: 0709150	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent 
for residuals, fracture left foot from March 6, 2002 to 
September 10, 2006.

2. Entitlement to a rating in excess of 20 percent for 
residuals, fracture left foot from September 11, 2006.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1994 to January 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously remanded for further development by 
the Board in September 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in an October 2006 rating decision, the 
RO separately rated the Morton's neuroma, left foot, as 
secondary to the residuals, left foot fracture.  The veteran 
has not appealed this decision and therefore, it is not 
currently in front of the Board.
 

FINDINGS OF FACT

1. From March 6, 2002 to September 10, 2006, the residuals, 
fracture of the left foot were manifested by pain, slight 
plus tenderness on the dorsal and planatar aspects in the 
distal most third metacarpal region, tender callous at the 
third metatarsal, and minor functional impairment.

2. From September 11, 2006, the residuals, fracture of the 
left foot are manifested by pain, a small callosity on the 
distal aspect of the third ray, painful motion with pain on 
palpation between the 2nd and 3rd metatarsals, a slight loss 
of the metatarsal arch, and moderately severe functional 
impairment.





CONCLUSIONS OF LAW

1. From March 6, 2002 to September 10, 2006, the criteria for 
an initial evaluation in excess of 10 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a; Diagnostic Code 5284 (2006).

2. From September 11, 2006, the criteria for an evaluation in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R.     §§ 3.102, 4.3, 4.7, 
4.71a; Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of 
original jurisdiction (AOJ) decision, the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification after 
the initial unfavorable agency decision in August 2002.  The 
RO provided the veteran notice to his claim in June 2002 and 
May 2003 letters which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish an effective date or 
disability rating.  However, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, no effective date will be assigned 
and there is no prejudice to the veteran. 

Though the veteran was not provided with full notice per 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the 
initial unfavorable agency decision, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA examinations and a letter 
from a private physician associated with the claims file.  
The RO requested treatment records from Acclaim Foot and 
Ankle Center, but received no response.  The veteran was 
informed that the RO was unable to obtain these records.  
Additionally, in the September 2005 remand the Board informed 
the veteran that the RO had made efforts to obtain these 
records.  The duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, though these 
records are not associated with the claims file, a remand is 
not required as the RO has attempted to obtain these records 
and the veteran has been provided with the opportunity to 
furnish these records.  Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that the residuals of the fracture, left 
foot, are worse than contemplated by the rating.  The Board 
notes that the AOJ agreed with the veteran and assigned him a 
separate 10 percent rating for Morton's neuroma, left foot, 
in an October 2006 rating decision.  The veteran has not 
appealed the rating for the Morton's neuroma, left foot, 
therefore, it is not before the Board on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  In the present appeal, the RO has 
assigned separate ratings for separate periods of times.  The 
Board has determined that a staged rather than uniform 
evaluation is warranted.  The Board concludes that the change 
in disability was not ascertainable (facts found) until the 
September VA examination, and that there was an actual change 
in disability, rather than a difference in reporting due to 
the skills of the examiners.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals, left foot fracture, are rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  A 10 percent 
rating contemplates a moderate disability; a 20 percent 
rating contemplates a moderately severe disability; and a 30 
percent rating contemplates a severe disability.  30 percent 
is the highest rating assignable under this Diagnostic Code. 
38 C.F.R. § 4.71a, Diagnostic Code 5284.



 
March 6, 2002 to September 10, 2006

The RO assigned the veteran a 10 percent disability 
evaluation for residuals, fracture left foot, effective March 
6, 2002.  The RO increased the rating to 20 percent, 
effective September 11, 2006.  Thus, the Board must consider 
if a higher rating is warranted from March 6, 2002 to  
September 10, 2006.
   
At a July 2002 VA examination, the examiner noted that the 
veteran sustained a stress fracture of the left foot which 
later evolved to a complete fracture, displaced.  The veteran 
was diagnosed with the residuals status post fracture of the 
left foot.  The examiner found a tender callous on the 
veteran's left foot, underlying his third metatarsal and 
noted that the fracture was of the third metatarsal.  X-rays 
of the foot showed no definite bony or joint abnormality.  
The addendum to this examination noted that it was as likely 
as not that the left foot condition was related to service.  

In a February 2003 VA examination, the veteran stated that he 
had no pain at rest in the foot, but otherwise had constant 
pain in the metatarsal arch area of the mid-foot. Upon 
examination, the left foot showed slight plus tenderness at 
the dorsal and planatar aspects in the distal most third 
metacarpal region.  There was no swelling and the capillary 
circulation toes were essentially normal.  On the plantar 
aspect, there was a small tender callosity on the distal 
aspect of the third ray.  The range of motion of the toes was 
normal.  The examiner stated that x-rays were normal.  The 
examiner opined that if the veteran had a fracture in the 
past, it was completely resolved; functional impairment was 
minor and there was no loss in degrees of range of motion.  

In a July 2003 letter from private physician Dr. C., he 
stated that the veteran had a diagnosis of Morton's neuroma 
involving the second intermetatarsal space left foot and a 
slight elevation of the third metatarsal at the level of the 
head.   

The Board finds that a rating in excess of 10 percent is not 
warranted from March 6, 2002 to September 10, 2006.  Though 
there is evidence of slight plus tenderness at the dorsal and 
planatar aspects in the distal most third metacarpal region 
and a small callosity on the distal aspect of the third ray, 
the VA examiners both noted that the fracture was resolved, 
functional impairment was minor, and there was no loss of 
range of motion.  Additionally, as there was no loss of range 
of motion of limitation do to functional impairment, an 
initial evaluation higher than 10 percent is not warranted on 
the basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also Deuce v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Thus, as there is no evidence of 
any moderately severe symptoms, the residuals, fracture of 
left foot, are best characterized as moderate and rated as 10 
percent disabling from March 6, 2002 to September 10, 2006.  

From September 11, 2006

As the RO increased the evaluation for residuals, fracture 
left foot, to 20 percent effective September 11, 2006, the 
Board must consider if a higher rating is warranted from 
September 11, 2006 onwards.

In a September 2006 VA examination, the examiner reviewed the 
claims file and the medical records.  The veteran reported 
pain, swelling, stiffness, in the left forefoot while 
standing, walking, and on rest.  He also reported 
fatigability, weakness, and lack of endurance in the left 
forefoot while standing and walking.  Upon examination, there 
was objective evidence of painful motion with pain to 
palpation between the 2nd and 3rd metatarsals.  There was no 
objective evidence of instability, weakness, abnormal weight 
bearing, hammertoes, hallux valgus or rigidus, skin or 
vascular abnormalities, or malunion or nonunion of the tarsal 
or metatarsal bones.  The examiner noted a slight loss of 
metatarsal arch.  The ranges of motion and gain in the left 
foot were normal.  The examiner noted that the veteran worked 
full time and there as no time lost from work in the last 12 
month period.  The examiner diagnosed the veteran with 
Morton's neuroma due to the service connected stress 
fracture.  There were no general occupational effects; the 
examiner noted that there were moderate effects on chores, 
shopping, dressing, toileting, and driving; a severe effect 
on exercise, traveling, recreation; and that the condition 
prevented sports.  

The examiner opined that the veteran has moderately severe 
disability as he has difficulty driving his car with a stick 
shift due to problems using the clutch and can no longer play 
golf or walk long distances.  During acute flair ups, the 
veteran restricts himself to a chair; without flair up, he 
can walk approximately 500 yards before he has to stop and 
rest.  The range of motion of the foot is normal; the 
longitudinal arch was well maintained but there was some loss 
of the metatarsal arch which will eventually have a tendency 
to lead to hammertoes.  The examiner opined that the Morton's 
neuroma of the left forefoot is due to or the result of the 
service-connected stress fracture of the left foot.   

In an October 2006  VA examination addendum, the examiner 
opined that the left food condition as described in the 
September 2006 report is best characterized as a moderately 
severe disability.  With respect to the measurements of the 
left foot, the template did not encompass these measurements.  
The veteran had both inversion of the forefoot at 30 degrees 
and eversion of 20 degrees actively and passively.  These 
motions were within normal according to the "AMA Guides to 
Impairment."  Repetitive activity of the left forefoot did 
not cause further loss of motion, though the examiner noted 
pain and facial grimacing during repetitive activity.  The 
examiner also indicated that the veteran experienced severe 
pain during flare ups which was incapacitating; during these 
episodes he was unable to walk or be on his feet for one to 
two days due to the severity of the pain.  When there are no 
flare ups, the examiner noted that the veteran still had 
difficulty driving, working, and attempting recreational 
activities.  

A review of the evidence shows that a rating in excess of 20 
percent is not warranted from September 11, 2006.  To warrant 
a higher 30 percent rating, the evidence must show a severe 
disability.  In the present claim, the September 2006 VA 
examiner found a moderately severe disability, objective 
evidence of painful motion with pain to palpation between the 
2nd and 3rd metatarsals, and flare ups which cause 
incapacitating conditions.  However, there is no evidence 
that the veteran has loss of range of motion or that the 
condition has any occupational effects.  Moreover,  the 
examiner only noted a moderate effect in most areas, such as 
chores, shopping, dressing, toileting, and driving.  Though 
the examiner documented a  severe effect on exercise, 
traveling, recreation, and that the condition prevented 
sports, most areas were moderately limited and most symptoms 
were moderate in severity.  Finally, a higher rating is also 
not wanted as there is no evidence of functional loss due to 
pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, 8 Vet. App. at 204-08.  The September 
2006 VA examiner noted that repetitive activity of the left 
forefoot did not cause further loss of motion, though there 
was pain and facial grimacing.  The examiner also noted no 
objective evidence of instability or weakness.  Thus, the 
veteran's symptoms are best characterized as moderately 
severe and rated as 20 percent disabling.  

The Board has also considered rating the veteran's condition 
under other diagnostic codes.  However, there is no evidence 
that the veteran has diagnoses of flatfoot; claw foot; weak 
foot; hallus valgus; hammer toes; or malunion of the tarsal 
and metatarsal bones.  See 38 C.F.R. § 4.87, Diagnostic Codes 
5276, 5277, 5278, 5280, 5281, 5282, and 5283 (2006).  As 
previously noted, the veteran has already been assigned a 
separate rating for the diagnosis of Morton's neuroma.     

Further, the Board finds that this matter need not be  
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the  
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating  
Disabilities, and there is no showing that the residuals, 
fracture of left foot, is so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis.  In this 
regard, the Board observes that the veteran has never 
asserted that this condition results in marked interference 
with employment; the Board notes that the veteran has 
reported being employed full time.  Additionally, this 
condition not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9  
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996);  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against an initial 
rating in excess of 10 percent from March 6, 2002 to 
September 10, 2006 and a rating in excess of 20 percent from 
September 11, 2006.  The doctrine of reasonable doubt has 
been considered but as the preponderance of the evidence is 
against the claim, it is not applicable.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim is denied.  


ORDER

An initial rating in excess of 10 percent for the residuals, 
fracture left foot, from March 6, 2002 to September 10, 2006 
is denied.

A rating in excess of 20 percent for the residuals, fracture 
left foot, from September 11, 2006 is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


